                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 LUBBOCKDIVISION
TINITED STATES OF AMERICA,
  Plairtitr,

                                                            NO. 5:21-CR-O15-01-H
wrLLrAM ALAN SHELLY,                JR. (1),
      Defendant.


               ORDER ACCEPTING REPORT AND RECOMMEAIDATION
                  OF TIIE I,JNTTED STATES MAGISTRATE JIJDGE
                         CONCERNING PLEA OF GIJILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the consent of the Defendant, and the Report and Recommendation

conceming Plea of Guilty of the United states Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 2g U.S.C.

$   636OXl), the undersigned District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilry.

         Sentence will be imposed in accordance with the Court,s scheduling order.

         SO ORDERED.

         Dated Apnll   6   ,2021.



                                               J    WES EYHENDRIX
                                                    D STATES DISTRICT JUDGE
